Title: From George Washington to Andrew Lewis, Jr., 1 February 1788
From: Washington, George
To: Lewis, Andrew Jr.



Sir,
Mount Vernon February 1st 1788

The white Doe with which you have been pleased to present me, and which is indeed, a very great curiosity, came safe to hand, this day; for which and so obliging a mark of your attention and politeness I beg you to accept my best acknowledgments and thanks.
Doctr Stuart informed me by letter from Richmond, that you had it in contemplation of offer me a Buffaloe calf, of which you were possessed; & desired to know if it would be acceptable. In answer, I assured him it would be very much so, as I had been endeavouring for sometime to get a pair (male and female with a view of propagating the Breed for the drought) and requested him to inform you thereof; but it seems you had left Richmond

before my letter which was enclosed in it for your Brother Colo. Thomas Lewis who I requested, and had accordingly empowered, to rent my Lands on the G. Kankawa—and Ohio above it. This last was, I believe, sent by a Mr Clendenia, and I should be glad to know whether it got safe to hand, and whether the Colo. will act as my agent in that Country or not. with the letter was enclosed draughts of all these Lands.
Is it with you, or your Brother I hold the Burning spring⟨s⟩ and a small quantity of surrounding Land, in Partnership? What is, or can be done with it? Mr Porter tells me you are expected at Alexa. this spring should you fulfil your intention of coming thither I can, with out a compliment assure you that I shall have great pleasure in seeing you at this place for though I have not the honor of an intimate acquaintance with you I had such with your deceased Father for whom I had a very sincere friendship and regard. I am Sir—Yr Most Obedt Sert

Go. Washington

